Case 9:21-cv-80350-KAM Document 1 Entered on FLSD Docket 02/18/2021 Page 1 of 7




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION

 FERHAT AYDIN,

         Plaintiff,                                            CASE NO.:

 vs.

 ABSOLUTE PLUMBING LLC, a
 Florida Limited Liability Company

       Defendant.
 ____________________________________/

                                            COMPLAINT

         COMES NOW the Plaintiff, FERHAT AYDIN (hereinafter “AYDIN”), by and through

 the undersigned Counsel, and sues the Defendant, ABSOLUTE PLUMBING LLC, a Florida Profit

 Corporation, and alleges the following:

                                       JURISDICTION AND VENUE

         1.      This is a civil action alleging violations of the Fair Labor Standards Act, with

 damages that exceed Fifteen Thousand Dollars ($15,000.00), exclusive of interest and costs.

         2.      This Court is vested with federal question jurisdiction over Plaintiff’s claim arising

 under the Fair Labor Standards Act (hereinafter “FLSA”), 29 U.S.C. §§ 201 et seq., pursuant to

 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

         3.      Venue lies within the Southern District of Florida, West Palm Beach Division,

 pursuant to 28 U.S.C. § 1391(b), because all actions giving rise to this claim arose in this Judicial

 Circuit.

         4.      All statutory and administrative prerequisites have been met, waived, or abandoned

 prior to the filing of this action.



                                                   1
Case 9:21-cv-80350-KAM Document 1 Entered on FLSD Docket 02/18/2021 Page 2 of 7




                                            PARTIES

        5.       At all times material hereto, ABSOLUTE PLUMBING LLC was duly authorized

 and licensed to do business in Dade County, Florida, with its principal address at 1923 Church

 Street, West Palm Beach, Florida 33409 wherein it provided and continues to provide plumbing

 services to commercial, industrial, and residential customers throughout South Florida.

        6.       At all times material hereto, ABSOLUTE PLUMBING LLC, was a privately held,

 family-owned company in West Palm Beach, Florida with estimated annual revenue over $5

 Million doing business as ABSOLUTE PLUMBING LLC.

        7.       In the advancement of its business, ABSOLUTE PLUMBING LLC employed at

 least two (2) employees within the meaning of the FLSA.

        8.       In the advancement of its business, ABSOLUTE PLUMBING LLC engaged in and

 continues to engage in interstate commerce within the meaning of the FLSA.

        9.       In the course and scope of its business, ABSOLUTE PLUMBING LLC had/has

 many employees who regularly handled, sold, and otherwise worked on goods and materials that

 were moved in and/or produced for commerce by any person.

        10.      At all times material hereto, AYDIN was a resident of Palm Beach County, Florida,

 and was an “employee” of Palm Beach County-based ABSOLUTE PLUMBING LLC as defined

 by the FLSA.

        11.      ABSOLUTE PLUMBING LLC controlled AYDIN’s duties, hours worked, and

 compensation.     Accordingly, ABSOLUTE PLUMBING LLC was AYDIN’s “employer” as

 defined by the FLSA.




                                                 2
Case 9:21-cv-80350-KAM Document 1 Entered on FLSD Docket 02/18/2021 Page 3 of 7




                                  GENERAL ALLEGATIONS

        12.     Plaintiff AYDIN was initially employed at ABSOLUTE PLUMBING LLC on or

 about May 20, 2018 as a full-time warehouseman.

        13.     While his title was technically warehouse manager, Plaintiff AYDIN did not

 supervise any other employees and his duties and responsibilities on a daily basis included

 accepting orders and preparing inventory.

        14.     On or about June 30, 2020, Plaintiff AYDIN’s employment with ABSOLUTE

 PLUMBING LLC, was terminated.

        15.     Plaintiff AYDIN was paid $18.00 per hour based upon a 40 hour work week during

 the course of his employment with ABSOLUTE PLUMBING LLC.

        16.     Plaintiff AYDIN’s company set shift was 7am – 4pm five (5) days per week with a

 half hour lunch each weekday.

        17.     Instead, Plaintiff AYDIN was directed to work the hours of 6:30am through 6:00pm

 five (5) days per week from May 20, 2018 through June 30, 2020 with a half hour lunch each

 weekday.

        18.     In addition, Plaintiff AYDIN was directed to work two (2) Saturdays per month,

 for five (5) hours each day.

        19.     Accordingly, Plaintiff AYDIN, would work fifty-five (55) hours each week from

 Monday through Friday, plus an additional five hours (5) hours every other Saturday for an average

 total of fifty-seven and one-half (57 ½) hours per week.

        20.     For the year, 2018, from May 1, 2018 through December 31, 2018 (32 weeks), with

 a rate of pay of $18.00 per hour and an average of seventeen and one-half (17 ½) hours per week




                                                 3
Case 9:21-cv-80350-KAM Document 1 Entered on FLSD Docket 02/18/2021 Page 4 of 7




 of overtime at time and one-half per hour ($27.00 per hour), Plaintiff AYDIN should have been

 paid an additional $15,120.00 in overtime benefits.

          21.   For the year 2019, from January 1, 2019 through December 31, 2019 (52 weeks),

 with a rate of pay of $18.00 per hour and an average of seventeen and one-half (17 ½) hours per

 week of overtime at time and one-half per hour ($27.00 per hour), Plaintiff AYDIN should have

 been paid an additional $24,250 in overtime benefits.

          22.   For the year 2020, from January 1, 2020 through June 30, 2020 (26 weeks), with a

 rate of pay of $18.00 per hour and an average of seventeen and one-half (17 ½) hours per week of

 overtime at time and one-half per hour ($27.00 per hour), Plaintiff AYDIN should have been paid

 an additional $12,285.00 in overtime benefits.

          23.   From May 20, 2018 through June 30, 2020, at the aforementioned rates of hourly

 pay, Plaintiff AYDIN should have received a total of $51,975.00 in additional overtime pay from

 ABSOLUTE PLUMBING LLC.

          24.   Notwithstanding the fact that Plaintiff AYDIN worked more than forty (40) hours

 per week, ABSOLUTE PLUMBING LLC never properly paid Plaintiff AYDIN for overtime

 hours.

          25.   From May 20, 2018 through June 30, 2020, ABSOLUTE PLUMBING LLC never

 paid Plaintiff AYDIN time and a half for a single hour of overtime.

          26.   ABSOLUTE PLUMBING LLC failed to pay or otherwise withheld from Plaintiff

 AYDIN his full and proper compensation for the overtime hours he worked from May 20, 2018

 through June 30, 2020.

          27.   ABSOLUTE PLUMBING LLC knew or otherwise should have known that it was

 unlawful to not pay an employee for his overtime hours.



                                                  4
Case 9:21-cv-80350-KAM Document 1 Entered on FLSD Docket 02/18/2021 Page 5 of 7




           28.   ABSOLUTE PLUMBING LLC knowingly and willfully refused to pay Plaintiff

 AYDIN his legally entitled overtime wages.

           29.   Plaintiff AYDIN has retained the services of the undersigned Counsel and is

 obligated to pay for the legal services provided.

           COUNT I – VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)

           30.   Plaintiff AYDIN realleges and incorporates the allegations in paragraphs 1 through

 29 above as if fully set forth herein.

           31.   Under the Fair Labor Standards Act, “no employer shall employ any of his

 employees who in any workweek is engaged in commerce or in the production of goods for

 commerce, or is employed in an enterprise engaged in commerce or in the production of goods for

 commerce, for a workweek longer than forty hours unless such employee receives compensation

 for his employment in excess of the hours above specified at a rate not less than one and one-half

 times the regular rate at which he is employed.” 29 U.S.C. § 207(a)(1).

           32.   “Any employer who violates the provisions of Section 207 [of the Fair Labor

 Standards Act] shall be liable to the employee or employees affected in the amount of their unpaid

 minimum wages . . . and in an additional equal amount as liquidated damages.” 29 U.S.C. §

 216(b).

           33.   ABSOLUTE PLUMBING LLC knowingly and willfully failed to pay Plaintiff

 AYDIN for overtime hours worked during the entirety of his employment with ABSOLUTE

 PLUMBING LLC.

           34.   Plaintiff AYDIN brings forth this action pursuant to the Fair Labor Standards Act,

 29 U.S.C. §§ 201 et seq., and alleges that he is entitled to the following: (a) the maximum amount

 of unpaid overtime wages allowable under the FLSA, and (b) liquidated damages.



                                                     5
Case 9:21-cv-80350-KAM Document 1 Entered on FLSD Docket 02/18/2021 Page 6 of 7




         35.       AYDIN seeks recovery of damages as referenced above and further seeks interest,

 costs, and attorney’s fees, pursuant to 29 U.S.C. § 216(b).

                                       PRAYER FOR RELIEF

         WHEREFORE Plaintiff, FERHAT AYDIN prays for:

         a.        That the Court find the AYDIN was an employee of the Defendant, ABSOLUTE

 PLUMBING LLC, under the FLSA, that ABSOLUTE PLUMBING LLC was in violation of the

 overtime compensation provisions of the FLSA and that Defendants’ violation of the FLSA was

 and is willful;

         b.        That the Court award AYDIN overtime compensation for all the previous hours

 worked over forty (40) hours, that he was not paid at least one and one-half time compensation for

 in any given week during the past three years to be calculated as the difference between the one

 and one-half time compensation rate and the regular rate of pay which was paid for hours worked

 in excess of forty (40), AND liquidated damages of an amount equal to the one and one-half time

 compensation rate and the regular rate of pay which was paid for hours worked in excess of forty

 (40); in addition interest on said award pursuant to 216 of the FLSA;

         c.        Pre- and post-judgment interest as provided by law;

         d.        An order awarding attorneys’ fees and costs pursuant to § 216 of the FLSA. AND

         e.        That the Court award any other legal and equitable relief as this Court may deem

 appropriate.

                                      JURY TRIAL DEMAND

         Plaintiff, FERHAT AYDIN, demands a trial by jury on all issues so triable.




                                                   6
Case 9:21-cv-80350-KAM Document 1 Entered on FLSD Docket 02/18/2021 Page 7 of 7




        Dated February 17, 2021.
                                   Respectfully submitted,

                                   Sconzo Law Office, P.A
                                   3825 PGA Boulevard, Suite 207
                                   Palm Beach Gardens, FL 33410
                                   Telephone: (561) 729-0940
                                   Facsimile: (561) 491-9459

                                   By: /s/ Gregory S. Sconzo
                                   GREGORY S. SCONZO, ESQUIRE
                                   Florida Bar No.: 0105553
                                   JOSEPH G. SCONZO, ESQUIRE
                                   Florida Bar No.: 0508720
                                   Primary Email: greg@sconzolawoffice.com
                                   Secondary Email: joe@sconzolawoffice.com




                                             7
